Citation Nr: 1806994	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  17-49 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the VA Form 21-0958 "Notice of Disagreement" (NOD) form received by the VA on February 2, 2016 was timely submitted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from May 1960 to April 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2016 decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon that determined a February 2, 2016 NOD was not timely.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  A January 2015 rating decision denied the Veteran's earlier effective date claims; as well as his individual employability claim.

2.  A notice letter dated on January 26, 2015 was mailed to the Veteran's address of record and was not returned undeliverable.

3.  Communication expressing disagreement with the January 2015 rating decision on the VA Form 21-0958 was not received by VA until February 2, 2016.


CONCLUSION OF LAW

The Veteran did not submit a timely NOD with the January 2015 rating decision.  38 U.S.C. §§ 7104, 7105, 7108 (2012); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied when the Veteran was sent a November 15, 2016, letter that explained his rights, and enclosed a VA Form 4107, which fully explains the Veteran's right to appeal.

Next, the pertinent facts are not in dispute in this case, and the Veteran's claim is being denied solely due to lack of entitlement under the law, as discussed below. Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply to this claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

II.  Timely Notice of Disagreement

The Veteran disagrees with a November 2016 letter from the RO informing him that his NOD, received on February 2, 2016, was not submitted in a timely manner. 

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C. § 7104; 38 C.F.R. §§ 19.4, 20.101.  The decision as to the timeliness and adequacy of an NOD will be made by the Board.  38 U.S.C. § 7108; 38 C.F.R. § 20.101 (c), (d).

In cases in which a form is provided by the agency of original jurisdiction for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determination with which the claimant disagrees constitutes a notice of disagreement.  38 C.F.R. § 20.201 (a) (2017).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2017).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (a).  The filing of an alternate form or other communication will not extend, toll, or otherwise delay the time limit for filing a NOD, as provided in 38 C.F.R. § 20.302 (a). 

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305 (a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305 (a). 

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In a January 2015 rating decision, the RO denied the Veteran's earlier effective date claims, as well as his individual unemployability claim.  The Board notes that the notification letter, which was dated January 26, 2015, also explained his appellate rights, and enclosed a VA Form 4107, which fully explains his right to appeal.  The letter informed him that he had one year from the date of the letter to appeal the decision. 

The Veteran submitted a NOD (VA Form 21-0958) with the January 2015 rating decision that denied his claims, date stamped as received on February 2, 2016, and reflecting it was signed on February 1, 2016.  Because VA received the NOD more than one year after the date of the notification letter accompanying the January 2015 rating decision, the RO issued a November 15, 2016, letter informing the Veteran that his NOD was untimely.  In several statements, to include the February 2016 NOD as well as a subsequent NOD, received November 23, 2016, the Veteran indicated that he never received the original January 2015 rating decision because it was sent to his old address in Oregon, and that he had moved to Arizona.  He stated that he was shocked when he moved back to Oregon to find out that he had missed the opportunity to appeal.  He also contends that his NOD was sent out on February 1, 2016 and therefore it was only one business day late.  He further indicates that his representative's office is closed on Fridays.  He stated that the barriers should not be held against him as he has made "reasonable efforts to keep in correspondence and file timely within reason".  The Board regrettably does not find his contentions persuasive.

First, a review of the evidence of record shows that in correspondence received from the Veteran on November 4, 2014 he confirmed his address.  The VA notification letter sent January 26, 2015 following Rating Decision of January 21, 2015 was sent to that same address in Oregon.  The evidence of record does not show that the notification letter was returned as undeliverable.  Further, there is nothing in the records that shows during the applicable period the Veteran changed his address to reflect that he currently lived in Arizona and that all VA correspondence should now be sent to that address.  As such, the Board finds there is no good cause presented to find the February 2016 NOD valid on this basis.

Relevant to the date the RO received the February 2016 NOD, as noted, when computing the time limit for filing under 38 CFR 20.305 when correspondence is mailed directly to the VA, a postmark date prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of direct receipt of a document mailed directly to the Department of Veteran Affairs.  In this case, however, the evidence of record shows that the documentation (including VA Form 21-0958 "Notice of Disagreement" and the Statement in Support of Claim signed and dated February 1, 2016) was first submitted by the Douglas County Veteran's Service Office to the Oregon Department of Veterans Affairs on February 1, 2016 (as indicated on the cover sheet) and thereafter sent to and received by the VARO February 2, 2016.  Thus, provisions of the "mailbox rule" of 38 CFR 20.305 do not render the document as timely received.  

In light of this history, the Board finds that the Veteran's NOD was not timely filed. Although the Board sympathizes with his contention that it was one business day late, the NOD was still submitted over a year after notice of the January 26, 2015 rating decision.  Because the February 2016 NOD was submitted over a year after notice of the January 2015 decision, the Board concludes that NOD was not timely filed.  38 C.F.R. § 20.302 (a).  Thus, the January 2015 decision that denied the Veteran's claims is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

As noted, the Board may waive the issue of the timeliness of a substantive appeal, but an untimely NOD is a jurisdictional bar to appellate consideration.  See Percy, 23 Vet. App. at 41.  The Board is bound by the law and is without authority to grant the appeal on an equitable basis.  Because the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The NOD form received by the VA on February 2, 2016 was not timely submitted, and the appeal is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


